PER CURIAM.
The plaintiff in error says that three questions are presented by the assignments of error: (1) Whether the minor, George Miller, was directed to oil the machinery while it was in motion; (2) whether he was adequately instructed; and (3) whether he was furnished with unsafe tools and appliances. This is a fair statement of the questions involved. There was abundant evidence on each of them to oblige the court to submit the case to the jury.
The judgment is accordingly affirmed, with costs.